DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2018/0368132 A1) hereinafter “BABAEI”.
Regarding claim 1:
BABAEI discloses a user equipment (UE) (Fig. 4, 406) for performing packet data convergence protocol (PDCP) duplication, comprising: 
a processor (Fig. 4, 408); and 
a memory (Fig. 4, 409) coupled to the processor, the memory storing a computer-executable program (Fig. 4, 410) that when executed by the processor, causes the processor to: 
receive, from a base station (BS) (Fig. 4, 401), a radio resource control (RRC) message configuring a logical channel with a logical channel prioritization (LCP) restriction and configuring the logical channel to be associated with a data radio bearer (DRB) configured with a PDCP duplication function (Para. [0201], [0247], [0253], [0256]-[0260], [0280], [0284]-[0290]), wherein the PDCP duplication function is associated with a first cell group (Para. [0197], [0202], [0208], [0238]); receive, from the BS, an uplink (UL) grant indicating a UL resource on a serving cell (Para. [0202], [0214], [0219], [0222], [0226]); 
initiate an LCP procedure for generating a protocol data unit (PDU) to be transmitted on the UL resource (Para. [0209], [0219], [0220]); and 
determine whether to apply the LCP restriction during the LCP procedure upon determining that the PDCP duplication function is deactivated (Para. [0249], [0250], “in response to the stopping and/or deactivating the PDCP duplication for the radio bearer, a MAC entity may continue transmitting data in buffers associated with the second logical channel and/or the LCP procedure may continue to consider the mapping restriction between the first logical channel to the at least one first cell/carrier and the second logical channel to the at least one second cell/carrier until the data in buffers associated with the second logical channel is exhausted/depleted.”).
	Regarding claim 2:
BABAEI further discloses determining whether to apply the LCP restriction during the LCP procedure comprises: determining not to apply the LCP restriction during the LCP procedure upon determining that the PDCP duplication function is deactivated and the PDCP duplication function is not associated with a second cell group (Para. [0220], [0254], [0315], [0320]).
	Regarding claim 3:
BABAEI further discloses the LCP restriction is configured by an RRC information element (IE) (Para. [0253], [0258], [0259], configuration parameter); and the LCP restriction indicates at least one serving cell that is allowed to be applied by the logical channel for UL data transmission (Para. [0253], [0258], [0259, [0282], [0301]).
Regarding claims 4-6:
Claims 4-6 are directed to claim features and limitations similar to those of claim 1-3. Same portions of the cited reference and rationale set forth in the rejections of claim 1-3 are also applicable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/               Primary Examiner, Art Unit 2465